DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2013-84413).


Regarding Claims 1-4, Koji teaches electroluminescent element a display device includes, on a substrate: an organic electroluminescent element which comprises a first electrode, an organic layer including a light-emitting layer, a resistance layer, and a second electrode in this order; and an external connection layer (abstract).


    PNG
    media_image1.png
    328
    840
    media_image1.png
    Greyscale

The office notes that the resistance layer includes a mixture of silicon oxide and zinc oxide; the resistivity range encompasses a large portion of applicants’ resistivity range.
The resistivity is viewed as an inherent property of the metal oxide mixture wherein a given ratio of metal oxide translates into a resistivity value. 
As Koji teaches resistivity range encompasses a large portion of applicants’ resistivity range, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected a of silicon oxide and zinc oxide mixture which would have included ratios resulting in the overlapping portions of the resistivity ranges, absent unexpected results (per claim 1).	
Koji teaches the thickness of the resistance layer 18 is 100nm-1000nm (machine trans. paragraph 34) (per claim 2).
Koji teaches a protective layer made from silicon nitride (machine trans. paragraph 40). How said layer is made is a process limitation which under product by process protocol will not be treated (per claims 3-4).

Regarding Claims 5-7, Koji teaches the method of form the device (detailed in section 8 above)  (machine trans. paragraphs 47-55) (per claims 5-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786